Action begun November 2, 1940, by Radtke Brothers 
Kortsch Company and Liberty Mutual Insurance Company to review an award of the Industrial Commission dated October 3, 1940, directing the payment of a death benefit under the Workmen's Compensation Act.
The order of the Industrial Commission was confirmed by the circuit court on October 21, 1941.  From this judgment the employer, Radtke Brothers  Kortsch Company, and Liberty Mutual Insurance Company appeal.
Mr. Chief Justice ROSENBERRY, Mr. Justice WICKHEM, and the writer are of opinion that the facts in the record support the conclusions and award of the Industrial Commission and that the judgment should be affirmed.  Mr. Justice FOWLER, Mr. Justice FRITZ, and Mr. *Page 411 
Justice MARTIN are of contrary view and of opinion that the judgment should be reversed.
Under the rule the judgment appealed from is affirmed.
By the Court. — Judgment affirmed.